Citation Nr: 1736922	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  The transcript of that hearing is of record.

The Board previously considered this matter in December 2014 and January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, claimed as COPD.  See April 2011 claim for compensation.  He asserts that the claimed respiratory disability is due to exposure to asbestos and/or welding gases during service.  Id.  

As stated in the introduction, the Board previously considered this matter in December 2014 and January 2017.  On both occasions, the Board remanded to obtain an addendum VA medical opinion.  Unfortunately, the Board finds that another remand is necessary.  The Board regrets the additional delay but it is necessary to make sure that the Veteran is afforded every possible consideration.  

The Veteran asserts that he was exposed to asbestos on an ongoing basis during service as a Seabee, that is, a member of a Naval Construction Battalion.  See July 2012 statement.  In this regard, he has placed particular emphasis on demolition work performed while stationed in Cuba in 1977.  Id.; see also May 2011 statement. 

The Veteran's DD-214 shows that he served in the Naval Mobile Construction Battalion 4 and that his military occupational specialty was structural steel worker.   The RO determined that the Veteran had a "probable probability of exposure asbestos."  See deferred rating decision from May 17, 2011.  This finding was based on the Veteran's military occupational specialty.  The Board agrees with this finding.  Based on the evidence discussed above, and resolving any doubt in this regard in favor of the Veteran, the Board concedes asbestos exposure in service.  Similarly, the Board concedes exposure to welding fumes and gases.

The Board also notes that, in a July 2012 statement, the Veteran referenced an online information resource (https://www.asbestos.com/veterans/occupations/) that identifies Seabees and other Navy occupations as high-risk for asbestos-related conditions, for veterans who served between the 1930s and mid-1970s.  See also May 2011 statement (referencing findings from the Asbestos Council); September 2011 notice of disagreement (referencing findings from OSHA).  

Service treatment records show a diagnosis of asthmatic bronchitis in October 1975 and a diagnosis of an upper respiratory infection in December 1976.  Service treatment records also show that the Veteran reported congested lungs and coughing up phlegm in March 1978.  He was diagnosed with sinus headaches.  

The Veteran has stated that he was diagnosed with bronchitis in 1975 or 1976 while on leave from active duty, at a VA facility in Lincoln, Nebraska.  See May 2011 statement; September 2011 notice of disagreement.  VA efforts to obtain any records of such treatment have been unsuccessful.  See letter to Veteran from April 3, 2012. 

At the Veteran's October 2013 Board hearing, he testified that he has had ongoing lung problems since service, but that he treated them with over-the-counter medications.  See October 2013 Board hearing transcript at 4 (in Virtual VA).  In this regard, he stated that he self-medicated with antihistamines and Primatene Mist before he sought medical treatment in approximately 1987.  He explained that he sought treatment because the over the counter medications were no longer working.  

The Veteran underwent a VA examination in June 2011.  The VA examiner diagnosed mild COPD and opined that it was not due to asbestos exposure in service.  The examiner's sole rationale was that no medical evidence links asbestos exposure to COPD.  

In April 2012, the RO requested a new medical opinion from a VA staff physician.  The new opinion, based on a review of the record, was issued in May 2012.  The May 2012 VA examiner noted that the Veteran was a long-term smoker, and referred to a 1975 in-service diagnosis of asthmatic arthritis as an isolated event.  He noted that there was no documentation of asthmatic bronchitis from 1975 to 2007.  Based on this, he stated that it would be speculative to state whether the Veteran's COPD is related to the isolated 1975 entry in the service treatment records.

In December 2014, the Board determined that both the June 2011 and May 2012 VA opinions were inadequate.  With regard to the June 2011 VA opinion, the Board noted that it lacked a reasoned medical rationale.  With regard to the May 2012 VA opinion, the Board notes that the opinion did not show adequate consideration of the evidence, as service treatment records show other respiratory problems in service.  In addition, the May 2012 VA opinion did not consider evidence of treatment prior to 2007.  The Board also noted that, subsequent to the May 2012 VA opinion, the Veteran had submitted a private nexus opinion, which needed to be addressed by a VA examiner.  Consequently, the Board remanded for an addendum opinion.

The aforementioned private nexus opinion is from Dr. M.J.S.  In a May 2012 statement (received July 24, 2012), Dr. M.J.S. stated his belief that the Veteran's 1975 episode of bronchitis was related to or possibly a foreshadowing event of things to come (i.e., lung disease) in the future, but not necessarily causative.  Nevertheless, in a September 2013 statement, Dr. M.J.S. provided clarification as to his earlier statement.  He stated his belief that the Veteran's respiratory disability is at least as likely as not connected to the events that occurred in service, namely, his episode of bronchitis and other documented adverse environmental exposures.  The author further stated that, based on his review of the history and medical condition of the patient, it is clear that impingement of the lung condition occurred while in service and that, given the physiology of the lungs, the preponderance of the evidence spoke to the likelihood of eventual lung problems for the Veteran.

In March 2015, the May 2012 VA examiner provided an addendum opinion.  The VA examiner again noted that the Veteran had a longstanding history of smoking (one that seems to predate service) and that he had a family history of allergies and asthma.  In this regard, he stated that he had a likelihood of developing pulmonary disease and that this likelihood was likely compounded by his tobacco use.  The examiner notes that private treatment records showed that "a number of pulmonary diagnoses are now present."  However, as noted by the examiner, there was no evidence of any asbestos disease.  The examiner again noted that the Veteran had risk factors for developing pulmonary disease.  Regarding post-service treatment, the examiner again noted that the record was silent for many years after service, with pulmonary complaints being noted since 2008.  The examiner discussed the May 2012 statement from Dr. M.J.S., but not his September 2013 clarification letter.  With regard to the May 2012 statement, the examiner described it as confusing and contradictory, and called into question the adequacy of the opinion.  Ultimately, the examiner opined that it is less likely that the Veteran's current pulmonary problems are a direct result of the isolated entries in service and it is more likely that his smoking and family histories are responsible for his COPD.  He added that two to three isolated episodes of bronchitis are not likely to cause future significant pulmonary disease.  

In January 2017, the Board found that the March 2015 addendum opinion remained inadequate, because the examiner did not address the Veteran's reported history of self-medicated treatment from the point he separated from service to the time that he sought treatment in 1987.  Further, the VA opinion did not discuss the September 2013 letter from Dr. M.J.S.  As such, the Board remanded for a new VA opinion.

In February 2017, the same VA examiner (who authored the May 2012 and March 2015 opinions) issued a third medical opinion.  With regard to the September 2013 letter from Dr. M.J.S., the VA examiner called into question the adequacy and probative value of the nexus opinion.  In this regard, the examiner noted that the letter was self-contradictory and did not indicate actual review of the Veteran's service treatment records.  The examiner even questioned the credibility of the opinion's author.  The examiner went on to state that the clear and unmistakable cause of the Veteran's COPD was his tobacco use over so many years.  The examiner characterized this conclusion as indisputable and expressed concern at the fact that none of the private opinions even mentioned this fact or the Veteran's history of asthma and allergies.  (The examiner also referenced Alpha 1-antitrypsin deficiency as a differential origin, but did not explain how this relates to the Veteran's disability picture.)  With regard to service treatment records, the examiner noted that there were a few entries that mentioned colds/URIs and a tonsillitis, but that these were not COPD, nor precursors to COPD.  With regard to the 1975 entry of asthmatic bronchitis, the examiner opined that it had limited probative value, as it will always been unknown if this was true asthma at the time since it appears to have been an isolated event.  The examiner further noted that the 1975 entry indicated a five year history of smoking.  The examiner noted that the Veteran was 19 years old at the time and concluded that the Veteran started smoking when he was 14-15 years of age.  According to the examiner, this is an indication that the Veteran's respiratory disease may have had its inception prior to service.  Ultimately, the examiner indicated that he could not provide a medical opinion in this case, as it was fraught with too many unusual comments, differences of opinion and rationales, with very little reliable, factual support.  

As explained below, the Board finds that an adequate opinion is still not of record.

At the outset, the Board notes that no VA examiner has addressed one of the Veteran's main contentions: that his current respiratory disability is related to exposure to welding fumes.  As mentioned, the Board concedes such exposure.

The Veteran's other main contention is that his current respiratory disability is related to asbestos exposure, which the Board has also conceded.  With regard to this contention, the June 2011 VA examiner opined that the Veteran's diagnosed mild COPD was not due to asbestos exposure in service.  The examiner's sole rationale was that no medical evidence links asbestos exposure to COPD.  Meanwhile, the May 2012 VA examiner indicated that there was no evidence of an asbestos disease.  See March 2015 VA addendum opinion.  However, given that private records reference numerous pulmonary disorders, a more detailed response is necessary; specifically, for every disability specifically diagnosed, the examiner should clearly indicate whether such disease is associated with asbestos exposure.

As mentioned above, the Veteran, in a July 2012 statement, referenced an online resource (https://www.asbestos.com/veterans/occupations/) that identifies Seabees and other Navy occupations as high-risk for asbestos-related conditions, for veterans who served between the 1930s and mid-1970s.  See also May 2011 statement (referencing findings from the Asbestos Council); September 2011 notice of disagreement (referencing findings from OSHA).  According to this online resource, the main cause of COPD is smoking, but environmental toxins like pollution, chemical fumes, or exposure to asbestos and other toxic workplace dust can also trigger the disease.  See "COPD Caused By Asbestos: Symptoms, Signs & Treatment", available in https://www.asbestos.com/asbestos/copd/.  No VA examiner has reviewed and addressed this evidence submitted by the Veteran.  

Additionally, no VA examiner has shown adequate consideration of the Veteran's history of treatment and self-treatment prior to 2007.  As already mentioned, the Veteran has stated that he has experienced lung problems since he left service.  Although there is no post-service documentation of a respiratory disability prior to 2007, an August 2009 report from Dr. A.R. reflects that the Veteran reported having asthma since 1987, and a May 2012 correspondence from Dr. M.J.S., an asthma and allergy specialist, reflects that he had followed the Veteran since 1991. (Treatment records from Dr. M.J.S. were obtained pursuant to the December 2014 remand; however, these are for recent treatment only.)  The Veteran has stated that, prior to seeking treatment, he self-medicated with antihistamines and Primatene Mist.

The Board further notes that prior opinions have focused on the Veteran's diagnosis of COPD.  See June 2011 VA examination.  However, the record shows that the Veteran's disability picture extends beyond COPD.  Significantly, in this regard, the May 2012 VA examiner stated that private treatment records showed that "a number of pulmonary diagnoses are now present."  In light of this finding, the Board finds that a new VA respiratory examination would be useful.

Finally, the Board acknowledges the May 2012 VA examiner's categorical conclusion that the Veteran's respiratory disability is due to his history of smoking.  While such conclusion may ultimately be valid, the Board must ensure that all relevant evidence, to include lay statements have been considered by the examiner in reaching a conclusion as to causation, and that such opinion encompasses all current respiratory disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability.  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a)  Identify all current respiratory disabilities.  Please note that the evidence shows a diagnosis of COPD and treatment for asthma.  For every disability found on examination or otherwise noted in the record during the appeal period (from April 2011), the examiner should state whether such disorder may be associated with asbestos exposure and explain why or why not.

(b)  For any current respiratory disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  In answering this question, the examiner should consider and address the following:

(1)  The Veteran's conceded exposure to asbestos,

(2)  The Veteran's conceded exposure to welding fumes,

(3)  Literature submitted by the Veteran, identifying service in a Naval Construction Battalion as a risk factor for asbestos-related conditions, and suggesting a link between COPD and environmental toxins like pollution, chemical fumes, or exposure to asbestos and other toxic workplace dust.  See remand narrative for specific citations.

(4)  The Veteran's history of respiratory symptoms in service, to include reported (but undocumented) treatment for bronchitis in 1976 while on leave from active duty,

(5)  The Veteran's report of respiratory symptoms since service, with a history of self-treatment with over-the-counter medications,

(6)  The Veteran's reported history of asthma treatment since 1987 and the May 2012 statement from Dr. M.J.S. (indicating that he had treated the Veteran since 1991).

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




